802 So. 2d 401 (2001)
Jeffrey GREENWOOD a/k/a Reginald Grimes, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-3931.
District Court of Appeal of Florida, Fourth District.
November 21, 2001.
Jeffrey Greenwood a/k/a Reginald Green, Marianna, pro se.
No appearance required for appellee.
PER CURIAM.
Appellant's postconviction motion was denied based on the trial court's finding that it was not filed within two years of his conviction, as required by Florida Rule of Criminal Procedure 3.850. The court did not consider appellant's claim that he qualified for the exception to the two year rule set forth in Wood v. State, 750 So. 2d 592 (Fla.1999).
We must affirm because the motion and supporting memorandum of law contained a defective verification clause that said *402 that the facts were "true and correct to the best of my knowledge and belief ." See Mengore v. State, 718 So. 2d 368 (Fla. 4th DCA 1998). Affirmance is without prejudice to file a motion that bears a proper oath. See Fla. R.Crim. Pro. 3.987. Because the time for filing under Wood has now expired, appellant has thirty days from the issuance of the mandate in this appeal to file an amended motion that includes a proper oath.
STONE, FARMER and SHAHOOD, JJ., concur.